            Case 1:16-cv-00725-TJK Document 27 Filed 11/05/18 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                          :
Arthur Barry Sotloff,                     :
                                          :
et al.,                                   :
                                          :                               Civil Action No.: 16-725 (TJK)
              Plaintiffs,                 :
                                          :
v.                                        :
                                          :
Syrian Arab Republic                      :
                                          :
                                          :
                                          :
              Defendant                   :
..........................................:


                 PLAINTIFFS’ STATUS REPORT ON SERVICE OF PROCESS


         On October 4, 2018 this Court issued a Minute Order instructing Plaintiffs to file a status

report on November 5, 2018, “and every thirty (30) days thereafter” to update the Court on the

“status of service of process on the Defendant in Foley v. Syrian Arab Republic, No. 18-1625

(TJK), which has been consolidated with this matter [Sotloff v. Syrian Arab Republic].”

         Service on a foreign sovereign is governed by 28 U.S.C. § 1608(a),1 which provides that

service may be accomplished through any of four methods. The methods described in §§

1608(a)(1)-(2) do not apply to this case, as no special arrangement for service exists between the

United States and the Syrian Arab Republic (“Syria”), and Syria is not party to an international

convention on service documents.




1
 The Federal Rules of Civil Procedure specify that service upon a foreign sovereign is governed by the FSIA. Fed.
R. Civ. P. 4(j)(1) (“A foreign state or its political subdivision, agency, or instrumentality must be served in accord-
ance with 28 U.S.C. § 1608.”)
         Case 1:16-cv-00725-TJK Document 27 Filed 11/05/18 Page 2 of 3



       Accordingly, on July 26, 2018, Plaintiffs filed an Affidavit requesting the Clerk initiate

service via DHL, pursuant to 28 U.S.C. § 1608(a)(3). Foley Dkt. No. 7. On July 31, 2018, the

Clerk of Court certified mailing one copy of the summons and complaint with related papers, and

their translations (the “service package”) by DHL pursuant to 28 U.S.C. § 1608(a)(3). Foley Dkt.

No. 9. On August 9, 2018 Plaintiffs filed an affidavit of failed service under 28 U.S.C. §

1608(a)(3), and an affidavit requesting foreign mailing on Defendant pursuant to 28

U.S.C. § 1608(a)(4). Foley Dkt. No. 11. On August 14, 2018 the Clerk of the Court certified

mailing two copies of the service package to the U.S. Department of State, Director, Office of

Policy Review and Interagency Liaison Overseas Citizens Services (OCS) pursuant to 28 U.S.C.

§ 1608(a)(4). Foley Dkt. No. 13.

       On October 2, 2018 Plaintiffs e-mailed OCS requesting an update on the status of the ser-

vice package. October 3, 2018 OCS responded, “We mailed the documents to our Embassy on

September 25th, we haven’t received confirmation that the documents have been received as of

yet.” On October 29, 2018 Plaintiffs again e-mailed OCS requesting an update. On October 29,

2018 OCS responded, “Our embassy received the documents on October 11, and was transmitting

them to the MFA [Ministry of Foreign Affairs of the Czech Republic] on October 12th. We’re now

waiting on a response.” Plaintiffs expect that the Czech MFA will now serve the required

documents on the Syrian Arab Republic and provide OCS with a diplomatic note certifying that

service has been completed, which OCS will provide to this Court. After 60 days have passed

from the date of service provided in the diplomatic note, Plaintiffs will immediately move

this Court to enter a default against Defendant Syrian Arab Republic. See 22 CFR 93.2 Annex.

       Pursuant to this Court’s Minute Order of October 4, 2018, Plaintiffs will again update this

Court on service of process no later than December 5, 2018.


                                                2
        Case 1:16-cv-00725-TJK Document 27 Filed 11/05/18 Page 3 of 3



Dated: November 5, 2018                        Respectfully Submitted,

                                               /s/ Steven R. Perles
                                               Steven R. Perles (No. 326975)
                                               Edward MacAllister (No. 494558)
                                               Joshua K. Perles (No. 1031069)
                                               Emily Amick (No. 242018)
                                               PERLES LAW FIRM, PC
                                               1050 Connecticut Avenue, N.W.
                                               Suite 500
                                               Washington, DC 20036
                                               Telephone: 202-955-9055


                                               Attorneys for Plaintiffs




                                      3
